02-11-463-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00463-CV
 
 



Shahram Shakouri


 


APPELLANT




 
V.
 




Fariba Badiyan Shakouri


 


APPELLEE



 
 
----------
 
FROM THE 231st
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Shahram Shakouri attempts to appeal from the trial court’s final decree of
divorce entered in the underlying divorce case involving Appellee Fariba
Badiyan Shakouri.  We will dismiss the appeal for want of jurisdiction.
          The
trial court’s judgment was signed on June 23, 2011, and Shahram filed a motion
for new trial on July 26, 2011.  If we were to presume that Shahram’s motion
for new trial was timely, Shahram’s notice of appeal was due on September 21,
2011, but it was not filed until November 3, 2011.  See Tex. R. App. P.
26.1(a)(1).
          On
November 8, 2011, we notified Shahram of our concern that this court may not
have jurisdiction over the appeal and informed him that unless he or any party
desiring to continue the appeal filed with the court a response on or before
November 18, 2011, showing a reasonable explanation for the late filing of the
notice of appeal, this appeal would be dismissed for want of jurisdiction.  See
Tex. R. App. P. 10.5(b), 26.3, 42.3; Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).  We have received no response.  Accordingly, we dismiss
the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a),
43.2(f).
 
 
 
SUE WALKER 
JUSTICE
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  December 22,
2011




[1]See Tex. R. App. P. 47.4.